              Case 18-51349-FJS        Doc 38      Filed 12/11/18 Entered 12/11/18 16:11:23               Desc Main
                                                   Document Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Newport News Division
In re:      MARC ERICSON DARNELL                                                                 Case No.: 18-51349-FJS

            Debtor                                                                                             Chapter 13




                                  NOTICE OF TRUSTEE'S MOTION TO DISMISS
    Michael P. Cotter, Chapter 13 Trustee, has filed papers with the court to dismiss your case.     Your rights may be

affected. You should read these papers carefully and discuss them with your attorney, if you have one in this

bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

    If you do not want the court to dismiss your case or if you want the court to consider your views on the motion, then

you and your attorney must:

                              ATTEND THE HEARING SCHEDULED TO BE HELD:

                            U.S. Courthouse
                            2400 WEST AVENUE
                     at     NEWPORT NEWS, VA 23607                     on January 18, 2019 at 10:30 am



     If you or your attorney do not take these steps, the court may decide that you do not oppose on the motion and may

enter an order granting that relief.


                                                                MICHAEL P. COTTER, TRUSTEE

                                                                BY /s/ Michael P. Cotter

                                            CERTIFICATE OF SERVICE
     I hereby certify that a true copy of the foregoing Motion and Notice of Hearing was mailed this 11th day of December,

2018 to:

         MARC ERICSON DARNELL
         P.O. BOX 1673
         NEWPORT NEWS, VA 23601
                                                                /s/ Michael P. Cotter
              Case 18-51349-FJS         Doc 38      Filed 12/11/18 Entered 12/11/18 16:11:23               Desc Main
                                                    Document Page 2 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                                                                 ____
                                            Newport News Division
In re:      MARC ERICSON DARNELL                                                                  Case No.: 18-51349-FJS

            Debtor                                                                                             Chapter 13




                                     TRUSTEE'S MOTION FOR DISMISSAL
    COMES NOW Michael P. Cotter, Chapter 13 Standing Trustee, who moves for dismissal of the above referenced

bankruptcy matter, due to the debtors failure to file 2016 and 2017 tax returns

    For the foregoing reason, this case should be dismissed.


                                                                  MICHAEL P. COTTER, TRUSTEE

                                                                  BY /s/ Michael P. Cotter


                                             CERTIFICATE OF SERVICE
     I hereby certify that a true copy of the foregoing Motion and Notice of Hearing was mailed this 11th day of December,

2018 to:

         MARC ERICSON DARNELL
         P.O. BOX 1673
         NEWPORT NEWS, VA 23601

                                                                  /s/ Michael P. Cotter




Michael P. Cotter VSB No. 19526
Chapter 13 Standing Trustee
870 Greenbrier Circle, Suite 402
Chesapeake, VA 23320
(757) 961-3000
